*46SUMMARY ORDER
Xiu Gao, a native and citizen of China, petitions for review from the BIA’s order denying his application for asylum and withholding of deportation. We assume the parties’ familiarity with the facts and procedural history of this case.
This Court reviews an immigration judge’s (“IJ”) decision where, as here, the BIA adopts or defers to a decision of the IJ. See Chen v. Gonzales, 417 F.3d 268, 271 (2d. Cir.2005). In this case, however, Gao does not present any issues reviewable by this Court.
By failing to mention how the IJ’s credibility determination was flawed, or offer an explanation regarding how the IJ’s findings are not supported by substantial evidence, Gao has effectively waived any challenges to the IJ’s determination that his testimony was not credible. Gao also failed to raise any issues concerning the IJ’s finding that he lacked corroborative evidence. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1, 546 n. 7 (2d Cir. Oct.13, 2005); Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir.1998) (“Issues not sufficiently argued in the briefs are considered waived and normally will not be addressed on appeal.”); LoSacco v. City of Middletown, 71 F.3d 88, 92—93 (2d Cir.1995) (holding that an issue is abandoned when not raised in an appellate brief).
Gao’s appeal is not the first to present such a brief by Karen Jaffe. Counsel has repeatedly failed to be an effective advocate for her clients. Counsel is warned that if she continues to ignore the Court’s rules, the Court may impose sanctions on her in the future. See Amnesty America v. Town of West Hartford, 361 F.3d 113, 133-34 (2d Cir.2004).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).